Exhibit 10.1

STANDBY PURCHASE AGREEMENT

This STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of January 19,
2012, is by and among First Capital Bancorp, Inc., (the “Company”), and Kenneth
R. Lehman (the “Standby Purchaser”).

WITNESSETH:

WHEREAS, the Company proposes pursuant to the Registration Statement (as defined
herein), to commence an offering to holders of its common stock (the “Common
Stock”) of record as of the close of business on a date during the first quarter
of 2012 that may be selected by the Company (the “Record Date”), of
non-transferable rights (the “Rights”) to subscribe for and purchase Units
consisting of additional shares of Common Stock and warrants to purchase
additional shares of Common Stock (the “Rights Offering”); and

WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
its shareholders of record as of the Record Date, at no charge, one Right for
each share of Common Stock held by such shareholders as of the Record Date; each
Right will entitle the holder to purchase up to three units for $2.00 per unit
(the “Subscription Price”); each Unit consisting of one share of Common Stock
and one warrant to purchase one-half of a share of Common Stock pursuant to the
terms described herein (a “Unit”);

WHEREAS, each holder of Rights who exercises in full its Rights in the Rights
Offering (the “Basic Subscription Privilege”) will be entitled to subscribe for
additional Units to the extent they are available, at the Subscription Price
(the “Over-Subscription Privilege”); and

WHEREAS, in order to facilitate the Rights Offering, the Company has requested
the Standby Purchaser to agree, and the Standby Purchaser has agreed, to acquire
350,000 Units from the Company at the Subscription Price, or an aggregate of
$700,000, upon the terms and conditions set forth herein (the “Committed
Offering”); and

WHEREAS, the Standby Purchaser has requested, and in order to facilitate the
Rights Offering the Company has agreed to grant, a right of first refusal to
purchase any Units not purchased in the Rights Offering upon the exercise of the
Basic Subscription Privilege, which right of first refusal may be exercised
prior to the Company’s acceptance of any subscriptions submitted upon exercise
of the Over-Subscription Privilege, but is subject to certain limitations
described herein (the “Standby Offering”), and together with the Committed
Offering and the Rights Offering (the “Stock Offerings”).

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the parties hereto,
intending to be legally bound hereby, agree as follows:

Section 1. Certain Other Definitions. The following terms used herein shall have
the meanings set forth below:

“Affiliate” shall mean an affiliate (as defined in Rule 12b-2 under the Exchange
Act) of such Standby Purchaser; provided that the Standby Purchaser or any of
his affiliates exercises investment authority with respect to such affiliate,
including, without limitation, voting and dispositive rights with respect to
such affiliate.

“Agent” shall have the meaning set forth in Section 4(e) hereof.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Basic Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are generally closed in the Commonwealth of Virginia.



--------------------------------------------------------------------------------

“Closing” shall mean the closing of the purchases described in Section 2 hereof,
which shall be held at the offices of LeClairRyan in Richmond, Virginia, at
10:00 a.m., Eastern Time, on the Closing Date or at such other place and time as
shall be agreed upon by the parties hereto.

“Closing Date” shall mean the date of the Closing.

“Commission” shall mean the United States Securities and Exchange Commission, or
any successor agency thereto.

“Committed Offering” shall have the meaning set forth in the recitals hereof.

“Common Stock” shall have the meaning set forth in the recitals hereof.

“Company” shall have the meaning set forth in the preamble hereof.

“Cure Period” shall have the meaning set forth in Section 8(a) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

“Market Adverse Effect” shall have the meaning set forth in Section 7(b)(iii)
hereof.

“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, or on the earnings, financial position, shareholders’ equity,
operations, assets, results of operations, regulatory compliance or business of
the Company and its subsidiaries taken as a whole; provided that the meaning
shall exclude any changes from general economic, industry, market or competitive
conditions or changes in laws, rules or regulations generally affecting Persons
in the Company’s industry.

“Non-Disclosure Agreement” shall have the meaning set forth in Section 12
hereof.

“Over-Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

“Person” shall mean an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, governmental
entity, unincorporated organization or other legal entity.

“Prospectus” shall mean the final Prospectus, including any information relating
to the offer and sale of Rights, Units, Common Stock and Warrants in the Stock
Offerings and any Public Offering, including (subject to Section 2(a)) the offer
and sale of Units, Common Stock and Warrants to the Standby Purchaser, and the
issuance of Common Stock upon exercise of the Warrants including the issuance of
Common Stock upon the exercise of Warrants issued to the Standby Purchaser, that
is filed with the Commission pursuant to Rule 424(b) and deemed by virtue of
Rule 430A of the Securities Act to be part of such Registration Statement, each
as amended, for use in connection with the offer and sale of such securities and
the issuance of shares of Common Stock upon the exercise of such Warrants.

“Public Offering” shall mean any best efforts offering to the public of shares
of Common Stock that remain unsubscribed after the Stock Offerings.

“Record Date” shall have the meaning set forth in the recitals hereof.

“Registration Statement” shall mean the Company’s Registration Statement on Form
S-1 initially filed with the Commission during the first quarter of 2012,
together with all exhibits thereto and the Prospectus and any prospectus
supplement, relating to the offer and sale of Rights, Units, Common Stock and
Warrants in the Stock Offerings and any Public Offering, including (subject to
Section 2(a)) the offer and sale of Units, Common Stock and Warrants to the
Standby Purchaser, and the issuance of Common Stock upon exercise of the
Warrants including the issuance of Common Stock upon the exercise of Warrants
issued to the Standby Purchaser, pursuant to which the offer and sale of such
securities have been registered pursuant to the Securities Act.

 

2



--------------------------------------------------------------------------------

“Rights” shall have the meaning set forth in the recitals hereof.

“Rights Offering” shall have the meaning set forth in the recitals hereof.

“Rights Offering Expiration Date” shall mean a date selected by the Company in
March 2012, provided that the Company shall have the option to extend the Rights
Offering, for any reason, until June 30, 2012.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Standby Offering” shall have the meaning set forth in the recitals hereof.

“Standby Purchaser” shall mean the Standby Purchaser named in the recitals
hereof.

“Stock Offerings” shall have the meaning set forth in the recitals hereof.

“Subscription Price” shall have the meaning set forth in the recitals hereof.

“Subsidiary” or “Subsidiaries” shall mean First Capital Bank and any other
direct or indirect subsidiary of the Company.

“Termination Notice” shall mean a notice from the Company indicating that the
Board, in the exercise of its good faith judgment, has determined to terminate
or suspend indefinitely the Rights Offering contemplated hereby.

“Warrant” shall mean a warrant issued by the Company in the Stock Offerings and
any Public Offering that entitles the holder to purchase one-half share of
Common Stock for a purchase price of $2.00 per full share, which must be paid in
cash at the time of exercise. Each Warrant shall be exercisable immediately upon
completion of the Stock Offerings and shall expire on the tenth anniversary of
the Closing Date. The Common Stock issued upon the exercise of the Warrants will
be issued pursuant to the Prospectus and registered pursuant to the Registration
Statement. The Warrants are subject to redemption by the Company for $0.01 per
warrant, on not less than 30 days written notice, at any time after the closing
price of the Common Stock exceeds $4.00 per share for 20 consecutive business
days ending within 15 days of the date on which notice of redemption is given;
provided that the Warrants may not be redeemed before the first anniversary of
the Closing Date. The Warrants shall be adjusted to reflect any stock split,
stock dividend or similar recapitalization with respect to the Common Stock. The
Warrants shall be fully transferable and assignable. The terms of the Warrants
shall not permit cashless exercise. The Warrants shall not have voting rights.

Section 2. Standby Purchase Commitment; Right of First Refusal.

(a) The Standby Purchaser hereby agrees to purchase from the Company, and the
Company hereby agrees to sell to the Standby Purchaser, at the Subscription
Price, 350,000 Units in the Committed Offering, if (i) such Units are available
after the exercise of the Basic Subscription Privilege and (ii) the Company
receives valid subscriptions for a minimum of 2,500,000 Units in the Rights
Offering and/or the Public Offering, including $1.0 million of subscriptions
from the Company’s executive officers and directors. If the Company has not
received valid subscriptions for a minimum of 2,500,000 Units in the Rights
Offering and/or the Public Offering, including $1.0 million of subscriptions
from the Company’s executive officers and directors, the Standby Purchaser, in
his sole discretion, may elect to complete the Committed Offering, provided that
the Company must sell a minimum of 2,500,000 Units in the Rights Offering, the
Committed Offering, the Standby Offering and the Public Offering, if any.
Subject to Section 6(l) and notwithstanding any other term to the contrary in
this agreement, the Company may elect to offer and sell Units in the Committed
Offering in a transaction that is not registered under the Securities Act.

 

3



--------------------------------------------------------------------------------

(b) The Standby Purchaser shall have the right of first refusal to purchase
Units available after the exercise of the Basic Subscription Privilege, provided
that immediately following the Closing the Standby Purchaser shall not own more
than 45% of the Company’s outstanding shares of Common Stock calculated on a
fully-diluted basis by assuming that all Warrants are exercised, provided that
the Company may waive the 45% limitation in its sole discretion. The Standby
Purchaser shall notify the Company how many Units he wishes to purchase at the
Subscription Price in the Standby Offering within five (5) days of receiving
written notice as to how many Units were purchased by existing shareholders of
the Company upon the exercise of the Basic Subscription Privilege, and how many
Units were subscribed for pursuant to the Over-Subscription Privilege in the
Rights Offering. The Standby Purchaser shall have a right of first refusal to
purchase shares in the Public Offering, subject to the limitations provided
herein. He may purchase shares in the Public Offering by notifying the Company,
within 5 days of the completion of any offering period relating to such
offering, as to how many Units he wishes to purchase in such offering.

(c) In each case, payment shall be made to the Company by the Standby Purchaser,
on the Closing Date, against delivery of the Common Stock and Warrants that are
part of the Units purchased by the Standby Purchaser, in United States dollars
by means of certified or cashier’s checks, bank drafts, money orders or wire
transfers.

Section 3. Representations and Warranties of the Company. The Company represents
and warrants to the Standby Purchaser as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia and has all requisite
corporate power and authority to carry on its business as now conducted.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company and constitutes a binding obligation of the Company enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(c) Prior to Closing, the Registration Statement will have been declared
effective by the Commission and no stop order will have been issued with respect
thereto and no proceedings therefore will have been initiated or, to the
knowledge of the Company, threatened by the Commission, and any request on the
part of the Commission for additional information will have been complied with.
On the effective date, the Registration Statement will comply in all material
respects with the requirements of the Securities Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. On
the Closing Date, the Registration Statement and the Prospectus will not include
an untrue statement of a material fact nor omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the representations and warranties in this
subsection shall not apply to statements in or omissions from the Registration
Statement or the Prospectus made in reliance upon and in conformity with the
information furnished to the Company in writing by the Standby Purchaser
expressly for use in the Registration Statement or in the Prospectus pursuant to
Section 6(c) below.

(d) All of the shares of Common Stock and Warrants issued in the Stock Offerings
and any Public Offering will have been duly authorized for issuance prior to the
Closing, and, when issued and distributed as set forth in the Prospectus, will
be validly issued, fully paid and non-assessable; and none of the shares of
Common Stock and Warrants issued in the Stock Offerings and any Public Offering
will have been issued in violation of the preemptive rights of any security
holders of the Company arising as a matter of law or under or pursuant to the
Company’s Articles of Incorporation (as amended through the Closing Date),
Amended and Restated Bylaws, or any material agreement or instrument to which
the Company is a party or by which it is bound.

(e) Neither the Company nor any Subsidiary is in violation of its charter,
certificate of trust or by-laws or in default under any agreement, indenture or
instrument to which the Company or any Subsidiary is a party, the

 

4



--------------------------------------------------------------------------------

effect of which violation or default could reasonably be expected to have a
Material Adverse Effect on the Company, and the execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby will not conflict with, or constitute a breach
of, or default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the assets of the Company or any Subsidiary
pursuant to the terms of any agreement, indenture or instrument to which the
Company or any Subsidiary is a party which lien, charge or encumbrance could
reasonably be expected to have a Material Adverse Effect on the Company, or
result in a violation of the articles of incorporation, charter, or by-laws of
the Company or any Subsidiary or any order, rule or regulation of any court or
governmental agency having jurisdiction over the Company, any Subsidiary or any
of their property; and, except as required by the Securities Act, the Exchange
Act, and applicable state securities law, no consent, authorization or order of,
or filing or registration with, any court or governmental agency is required for
the execution, delivery and performance of this Agreement.

(f) Except as set forth in Schedule 3(f) hereto, the Company and the
Subsidiaries have taken all actions necessary to ensure that the transactions
contemplated by this Agreement, individually or in the aggregate, shall not give
rise to a change in control under, or result in the breach or the violation of,
or the acceleration of any right under, or result in any additional rights, or
the triggering of any antidilution adjustment under any contract or agreement to
which the Company or any Subsidiary is a party, including, without limitation,
any employment agreement or employee benefit plan of the Company or any
Subsidiary. Such actions may include, without limitation, having any such
contracts or agreements or rights granted under any such contract or agreement
waived in writing or amended prior to Closing.

(g) The Company’s Board of Directors have approved this Agreement and the
transactions contemplated by this Agreement to the extent required by the laws,
regulations and policies of the Commonwealth of Virginia and the Nasdaq Capital
Market, and such laws, regulations and policies do not require that the
Company’s stockholders approve the Agreement and the transactions contemplated
by the Agreement.

Section 4. Representations and Warranties of the Standby Purchaser. The Standby
Purchaser represents and warrants to the Company as follows:

(a) The Standby Purchaser is an individual with full power and authority to
perform his obligations under this Agreement.

(b) The Standby Purchaser is acquiring his securities for his own account, with
the intention of holding the securities for investment and with no present
intention of participating, directly or indirectly, in a distribution of the
securities.

(c) The Standby Purchaser is familiar with the business in which the Company is
engaged, and based upon his knowledge and experience in financial and business
matters, he is familiar with the investments of the type that he is undertaking
to purchase; he is fully aware of the problems and risks involved in making an
investment of this type; and he is capable of evaluating the merits and risks of
this investment. The Standby Purchaser acknowledges that, prior to executing
this Agreement, he has had the opportunity to ask questions of and receive
answers or obtain additional information from a representative of the Company
concerning the financial and other affairs of the Company.

(d) This Agreement has been duly and validly executed and delivered by such
Standby Purchaser and constitutes a binding obligation of the Standby Purchaser
enforceable against him in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e) The Standby Purchaser hereby acknowledges that the Company has retained
Davenport & Company, LLC to serve as the Agent (the “Agent”) in connection with
the Rights Offering; pursuant to which the Agent will receive customary fees.
The Company has requested the Agent to issue an opinion as to the fairness, from
a financial point of view of the consideration to be paid to the Company in
connection with the stock offering and any Public offering. The Agent shall be
entitled to rely and have the benefit of, as a third party beneficiary, the
representations, warranties, agreements, covenants and other provisions of this
Agreement (in each case related to the Standby Purchaser).

 

5



--------------------------------------------------------------------------------

Section 5. Deliveries at Closing.

(a) At the Closing, the Company shall deliver to the Standby Purchaser a
certificate or certificates representing the shares of Common Stock, and the
Warrant issued to the Standby Purchaser pursuant to Section 2 hereof, which
certificate or certificates and Warrant shall not bear any restrictive legends.

(b) At the Closing, the Standby Purchaser shall deliver to the Company payment
in an amount equal to the Subscription Price multiplied by the number of Units
purchased by the Standby Purchaser.

Section 6. Covenants.

(a) Covenants. The Company agrees and covenants with the Standby Purchaser,
between the date hereof and the earlier of the Closing Date or the effective
date of any termination pursuant to Section 8 hereof, as follows:

(i) To use commercially reasonable efforts to effectuate the Rights Offering;

(ii) As soon as reasonably practicable after the Company is advised or obtains
knowledge thereof, to advise the Standby Purchaser with a confirmation in
writing, of (A) the time when the Prospectus or any amendment or supplement
thereto has been filed, (B) the issuance by the Commission of any stop order, or
of the initiation or threatening of any proceeding, suspending the effectiveness
of the Registration Statement or any amendment thereto or any order preventing
or suspending the use of any preliminary prospectus or the Prospectus or any
amendment or supplement thereto, (C) the issuance by any state securities
commission of any notice of any proceedings for the suspension of the
qualification of the Common Stock or Warrants for offering or sale in any
jurisdiction or of the initiation, or the threatening, of any proceeding for
such purpose, (D) the receipt of any comments from the Commission directed
toward the Registration Statement or any document incorporated therein by
reference and (E) any request by the Commission for any amendment to the
Registration Statement or any amendment or supplement to the Prospectus or for
additional information. The Company will use its commercially reasonable efforts
to prevent the issuance of any such order or the imposition of any such
suspension and, if any such order is issued or suspension is imposed, to obtain
the withdrawal thereof as promptly as possible;

(iii) To operate the Company’s business in the ordinary course of business
consistent with past practice;

(iv) To notify the Standby Purchaser, or cause the Agent and/or any subscription
agent to notify the Standby Purchaser, on a daily basis or at such time as the
Standby Purchaser may request, of the aggregate number of subscriptions received
pursuant to the Basic Subscription Privilege and the Over-Subscription Privilege
in the Rights Offering, and the aggregate subscriptions received in any Public
Offering, as of such time; and

(v) Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except for shares of Common Stock issuable upon exercise
of the Company’s presently outstanding stock options.

(b) Certain Acquisitions. Between the date hereof and the Closing Date, the
Standby Purchaser and his Affiliates shall not acquire any shares of Common
Stock unless authorized to do so by the Company.

(c) Information. The Standby Purchaser agrees to furnish to the Company all
information with respect to the Standby Purchaser that the Company may
reasonably request and any such information furnished to the Company expressly
for inclusion in the Prospectus by the Standby Purchaser shall not contain any
untrue statement of material fact or omit to state a material fact required to
be stated in the Prospectus or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

6



--------------------------------------------------------------------------------

(d) Public Statements. Neither the Company nor the Standby Purchaser shall issue
any public announcement, statement or other disclosure with respect to this
Agreement or the transactions contemplated hereby without the prior consent of
the other parties hereto, which consent shall not be unreasonably withheld or
delayed, except (i) if such public announcement, statement or other disclosure
is required by applicable law or applicable stock market regulations, in which
case the disclosing party shall consult in advance with respect to such
disclosure with the other parties to the extent reasonably practicable, or
(ii) with respect to the filing by the Standby Purchaser of any Schedule 13D or
Schedule 13G, to which a copy of this Agreement may be attached as an exhibit
thereto.

(e) Regulatory Filing. If the Company or the Standby Purchaser determines a
filing is or may be required under applicable law in connection with the
transactions contemplated hereunder, the Company and the Standby Purchaser shall
use commercially reasonable efforts to promptly prepare and file all necessary
documentation and to effect all applications that are necessary or advisable
under applicable law with respect to the transactions contemplated hereunder so
that any applicable waiting period shall have expired or been terminated as soon
as practicable after the date hereof.

(f) Non-Solicit.

(i) The Company agrees that, following the date of this Agreement and prior to
the earlier of the Closing or the date on which this Agreement is terminated
pursuant to Section 8 hereof, it shall not, and it shall cause each of its
Subsidiaries and its and each of the Subsidiaries’ officers, directors,
employees, advisors, agents and representatives, including any investment
banker, attorney, advisor or accountant retained by it or any of the
Subsidiaries (“Representatives”) not to, directly or indirectly, (a) solicit,
initiate, encourage (including by providing information or assistance) or
facilitate any inquiries, proposals or offers with respect to, or the making or
completion of, any proposal that constitutes, or may reasonably be expected to
lead to, an Alternative Transaction Proposal, (b) provide or cause to be
provided any non-public information or data relating to the Company or the
Subsidiaries in connection with, or have any discussions with, any person
relating to or in connection with an actual or proposed Alternative Transaction
Proposal (except to disclose the existence of the provisions of this subsection,
or (c) engage in any discussions or negotiations concerning an Alternative
Transaction Proposal (provided that the Company may refer any such person or
entity to the provisions of this Subsection), or otherwise take any action to
encourage or facilitate any effort or attempt to make or implement an
Alternative Transaction Proposal. Without limiting the foregoing, it is agreed
that any violation of the restrictions set forth in this Subsection by the
Company, any Subsidiary or Representative of the Company or any Subsidiary shall
constitute a breach of this Subsection by the Company and the Subsidiary. The
Company shall, and shall cause each of the Subsidiaries to, and shall direct
each of its Representatives to, (x) immediately cease and cause to be terminated
any existing activities, discussions or negotiations with any persons conducted
heretofore with respect to any Alternative Transaction Proposal (except with
respect to the transactions contemplated by this Agreement), (y) request the
prompt return or destruction of all confidential information previously
furnished to any person (other than the parties hereto) that has made or
indicated an intention to make an Alternative Transaction Proposal, and (z) not
waive or amend any “standstill” provision or provisions of similar effect to
which it is a party or of which it is a beneficiary.

(ii) The Company shall promptly (and in any event within two (2) days of the
receipt thereof) notify the Standby Purchaser (in writing) after: (a) receipt of
an Alternative Transaction Proposal (including the identity of the offeror, a
copy of such Alternative Transaction Proposal, or if such Alternative
Transaction Proposal was not made in writing, a summary of the terms of such
Alternative Transaction Proposal), (b) any request for information relating to
the Company or a Subsidiary (including nonpublic information) or for access to
the properties, books or records of the Company or any Subsidiary by any person
that has made an inquiry that could reasonably lead to an Alternative
Transaction Proposal, or (c) receipt of an amendment to a previously disclosed
Alternative Transaction Proposal (including the identity of the offeror, a copy
of such amendment or, if such amendment was not made in writing, a summary of
the terms of such amendment).

(iii) For purposes of this Agreement, the term “Alternative Transaction
Proposal” shall mean (a) any proposal or offer with respect to a merger, joint
venture, partnership, consolidation, dissolution, liquidation, tender offer,
recapitalization, reorganization, rights offering, share exchange, business
combination or similar transaction involving the Company or any Subsidiary or
(b) any acquisition by any person other than the Standby Purchaser resulting in,
or proposal or offer, which, if consummated, would result in any person becoming
the beneficial owner, directly or indirectly, in one or a series of related
transactions, of 5% or more of the total voting

 

7



--------------------------------------------------------------------------------

power of any class of equity securities of the Company or any Subsidiary, or 5%
or more of the consolidated total assets (including, without limitation, equity
securities of any Subsidiary) of the Company, in each case other than the
transactions contemplated by this Agreement.

(g) Expenses. On the earlier of the Closing Date and the termination of this
Agreement, other than a termination under circumstances that are directly and
solely attributable to a material breach of this Agreement by the Standby
Purchaser, the Company shall reimburse the Standby Purchaser for all
out-of-pocket fees and expenses incurred in connection with the transactions
contemplated hereby, including due diligence efforts, the negotiation and
preparation of documents relating to the transaction, the preparation and filing
of regulatory applications and notices, and the undertaking of the transactions
contemplated hereby, including, but not limited to, the fees and expenses of the
Standby Purchaser’s accounting, financial and investment banking advisors, legal
counsel and credit review. Such reimbursement shall not exceed $75,000.

(h) Due Diligence. Should the Standby Purchaser at any time request a financial
institution to extend credit to him collateralized by shares of the Company, and
should such financial institution request reasonable access to information
concerning the Company in order to underwrite such credit request, then the
Company shall grant such financial institution reasonable access to the
information so requested.

(i) Asset Resolution Plan. Within 10 days after Closing, the Standby Purchaser
may identify assets with a carrying value of up to $50 million as of the
month-end prior to the Closing Date (the “Work-Out Assets”). Within 20 days
thereafter, the Company shall adopt a plan (the “Asset Resolution Plan”) to
accelerate its strategy with respect to the Work-Out Assets, and the Plan shall
provide for the disposition, work out or other resolution of the Work-Out Assets
on or prior to December 31, 2013, based upon the additional capital raised. The
Asset Resolution Plan requires the consent of the Standby Purchaser, which
consent shall not unreasonably be withheld. The Company shall promptly
write-down or charge-off such assets, or increase the specific loan loss
reserves relating to such assets, according to the Plan, to account for any
change in the Company’s work-out strategy with respect to each such assets;
provided, however, that any write-down, charge-off or increase to loan loss
reserves shall comply with generally accepted accounting principles in the
United States and applicable regulatory guidance issued by applicable banking
regulators and the Commission. Notwithstanding the above, in no event shall the
Company be required to accelerate its work-out strategy to a degree that would
result in after-tax credit-related charges that exceed the lesser of $15 million
and the amount raised in the Stock Offerings and any Public Offering.

(j) Issuances Requiring Regulatory Approval. The Company shall not issue
securities to any Person whose acquisition or ownership of such securities
requires the prior clearance or nonobjection of, or approval from, any state or
federal bank or securities regulatory authority if the Standby Purchaser objects
to such issuance or if such clearance, nonobjection or approval, has not been
obtained, and any applicable waiting period expired, prior to the Closing Date.
The Company may elect not issue securities to any Person other than the Standby
Purchaser whose acquisition of such securities requires the filing of Schedules
13D or 13G under Regulation 13D-G of the Exchange Act.

(k) Nasdaq Listing Application. The Company will timely file an “Additional
Listing Application” with the Nasdaq Capital Market in connection with the
Common Stock issued in the Stock Offerings and any Public Offering, and the
Common Stock issued upon the exercise of the Warrants. The Company will use its
best efforts to obtain, effect and maintain the listing of such securities on
the Nasdaq Capital Market and will file with the Nasdaq Capital Market all
documents and notices required by the Nasdaq Capital Market of companies that
have securities that are listed on the Nasdaq Capital Market.

(l) Registration of Securities Issued to the Standby Purchaser. Subject to
Section 2(a), the Company will register under the Securities Act the Common
Stock offered and/or sold to the Standby Purchaser in the offering and pursuant
to his exercise of Warrants, and maintain a current prospectus relating to such
shares. If for any reason any offer or sale of such shares to the Standby
Purchaser is not registered under the Securities Act, the Company shall enter
into a registration rights agreement with the Standby Purchaser. Any such
registration rights agreement shall include reasonable terms pursuant to which
the Company agrees to register, under the Securities Act and applicable state
securities laws and regulations, the Standby Purchaser’s resale of any of his
shares of Common Stock, at no cost to the Standby Purchaser.

 

8



--------------------------------------------------------------------------------

Section 7. Conditions to Closing.

(a) The obligations of the Standby Purchaser to consummate the transactions
contemplated hereunder are subject to the fulfillment, prior to or on the
Closing Date, of the following conditions:

(i) The representations and warranties of the Company in Section 3 shall be true
and correct in all material respects as of the date hereof and at and as of the
Closing Date as if made on such date (except for representations and warranties
made as of a specified date, which shall be true and correct in all material
respects as of such specified date) and the Company shall have performed all of
its obligations hereunder;

(ii) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have been any Material Adverse Effect, nor shall
there have occurred any breach of any covenant of the Company set forth in
Section 7 hereof;

(iii) As of the Closing Date, trading in the Common Stock shall not have been
suspended by the Commission or Nasdaq Capital Market or trading in securities
generally on the Nasdaq Capital Market shall not have been suspended or limited
or minimum prices shall not have been established on the Nasdaq Capital Market
(a “Market Adverse Effect”);

(iv) The Company shall have obtained any required federal, state and regulatory
approvals for the Stock Offerings on conditions reasonably satisfactory to the
Standby Purchaser; and

(v) The Federal Reserve Bank of Richmond shall have approved the holding company
or change in control application of the Standby Purchaser without the imposition
of any restrictions or conditions, which the Standby Purchaser determines is, in
his reasonable discretion, unreasonably burdensome;

(vi) The Virginia Corporation Commission, Bureau of Financial Institutions shall
have approved the Standby Purchaser’s acquisition of shares of the Company under
Virginia law without the imposition of any restrictions or conditions, which the
Standby Purchaser determines is, in his reasonable discretion, unreasonably
burdensome; and

(vii) If required by Section 6(l), the Company shall have executed and delivered
a registration rights agreement substantially in the form of Exhibit A hereto,
or if such form of registration rights agreement is not included as Exhibit A
hereto, a registration rights agreement that includes reasonable terms pursuant
to which the Company agrees to register, under the Securities Act and applicable
state securities laws and regulations, the Standby Purchaser’s resale of any of
his shares of Common Stock, at no cost to the Standby Purchaser.

(b) The obligations of the Standby Purchaser to consummate the Committed
Offering are subject to fulfillment, prior to or on the Closing Date, of the
following additional conditions:

(i) The Company shall have received valid subscriptions for a minimum of
2,500,000 Units in the Rights Offering and/or the Public Offering, including
$1.0 million of subscriptions from the Company’s executive officers and
directors, and

(ii) Units are available for purchase after the exercise of the Basic
Subscription Privilege, in which case the Standby Purchaser shall purchase
350,000 Units, or such lesser number as may be available.

(c) The obligations of the Company to consummate the transactions contemplated
hereunder are subject to the fulfillment, prior to or on the Closing Date, of
the following conditions:

(i) The representations and warranties of the Standby Purchaser in Section 4
shall be true and correct in all material respects as of the date hereof and at
and as of the Closing Date as if made as of such date (except for
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such specified date) and the Standby
Purchaser shall have performed all of its obligations hereunder;

 

9



--------------------------------------------------------------------------------

(ii) The Standby Purchaser shall have executed and delivered (i) a lock-up
agreement substantially in the form of Exhibit B hereto, or if such form of
lock-up agreement is not included as Exhibit B hereto, a reasonable lock-up
agreement that restricts his resale of any shares purchased in the Stock
Offerings or any Public Offering for a period of up to 90 days, and (ii) a
standstill agreement substantially in the form of Exhibit C hereto, or if such
form of standstill agreement is not included as Exhibit C hereto, a reasonable
standstill agreement that restricts his ability to vote shares of Common Stock
in excess of 45% of the Company’s outstanding shares;

(iii) Standby Purchaser shall own less than 45% of the voting shares of the
Company (calculated on a fully-diluted basis assuming that all Warrants are
exercised) after the completion of the Stock Offerings and any Public Offering,
which condition may be waived by the Company; and

(iv) The Company shall have received valid subscriptions for a minimum of
2,500,000 Units in the Stock Offerings and any Public Offering.

(d) The obligations of the Company and the Standby Purchaser to consummate the
transactions contemplated hereunder in connection with the Stock Offerings are
subject to the fulfillment, prior to or on the Closing Date, of the following
conditions:

(i) No judgment, injunction, decree, regulatory proceeding or other legal
restraint shall prohibit, or have the effect of rendering unachievable, the
consummation of the Stock Offerings or the material transactions contemplated by
this Agreement;

(ii) No stop order suspending the effectiveness of the Registration Statement or
any part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission; and any request of the
Commission for inclusion of additional information in the Registration Statement
or otherwise shall have been complied with; and

(iii) The Common Stock issued in the Stock Offerings and any Public Offering
shall have been authorized for listing on the Nasdaq Capital Market.

Section 8. Termination.

(a) This Agreement may be terminated at any time prior to the Closing Date, by
the Standby Purchaser by written notice to the Company if there is (i) a
Material Adverse Effect or (ii) a Market Adverse Effect that is not cured within
twenty-one (21) days after the occurrence thereof (the “Cure Period”), provided
that the right to terminate this Agreement after the occurrence of each Material
Adverse Effect or a Market Adverse Effect, which has not been cured within the
Cure Period, shall expire seven (7) days after the expiration of such Cure
Period.

(b) This Agreement may be terminated by the Company on one hand or by the
Standby Purchaser on the other hand, by written notice to the other party
hereto:

(i) At any time prior to the Closing Date, if there is a material breach of this
Agreement by the other party that is not cured within fifteen (15) days after
the non-breaching party has delivered written notice to the breaching party of
such breach;

(ii) At any time after June 30, 2012, unless the Closing has occurred prior to
such date; or

(iii) Consummation of the Standby Offering is prohibited by law, rule or
regulation.

(c) This Agreement may be terminated by the Company in the event that the
Company determines that it is not in the best interests of the Company and its
shareholders to go forward with the Stock Offerings.

(d) The Company and the Standby Purchaser hereby agree that any termination of
this Agreement pursuant to Sections, 8(a), 8(b)(ii), 8(b)(iii), or 8(c) shall be
without liability of the Company or the Standby Purchaser, except that should
the Company terminate this Agreement pursuant to Section 8(c), the Company will
pay the Standby Purchaser liquidated damages in the amount of $150,000 (in
addition to the expense reimbursement required by Section 6(g)). Such payment
shall be made within three (3) Business Days of such termination.

 

10



--------------------------------------------------------------------------------

Section 9. Survival. The representations and warranties of the Company and the
Standby Purchaser contained in this Agreement or in any certificate delivered
hereunder shall survive the Closing hereunder.

Section 10. Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered in person, (b) on the third (3rd) Business Day after it is mailed
if mailed by registered or certified mail (return receipt requested) (with
postage and other fees prepaid) or (c) on the day after it is delivered,
prepaid, to an overnight express delivery service that confirms to the sender
delivery on such day, as follows:

If to the Company:

John M. Presley

Chief Executive Officer and Managing Director

4222 Cox Road

Glen Allen, Virginia 2306

Telephone: (804) 273-1160

with a copy to:

Kevin D. Pomfret, Esq.

LeClairRyan, A Professional Corporation

951 East Byrd Street, 8th Floor

Richmond, Virginia 23219

Telephone: (804) 343-4384

If to the Standby Purchaser:

Kenneth R. Lehman

1408 N. Abingdon Street

Arlington, Virginia 22207

Telephone: (703) 812-5230

E-mail: ken@bankvc.net

with a copy to:

Luse Gorman Pomerenk & Schick, PC

5335 Wisconsin Ave., NW

Suite 400

Washington, DC 20015

Attention: Robert Lipsher, Esq. or Ned A. Quint, Esq.

Telephone: (202) 274-2000

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.

Section 11. Assignment. This Agreement will be binding upon, and will inure to
the benefit of and be enforceable by, the parties hereto and their respective
successors and assigns.

Section 12. Entire Agreement. Except as specifically set forth herein, the
Company and the Standby Purchaser mutually agree to be bound by the terms of the
non-disclosure agreement dated August 8, 2011 (the “Non-Disclosure Agreement”)
previously executed by the Company and the Standby Purchaser, which
Non-Disclosure Agreement is hereby incorporated herein by reference, and all
information furnished by either party to the other party or its representatives
pursuant hereto shall be subject to, and the parties shall hold such information
in confidence in accordance with, the provisions of the Non-Disclosure
Agreement. The Company and the Standby Purchaser agree that such Non-Disclosure
Agreement shall continue in accordance with their respective terms,
notwithstanding the termination of this Agreement. The Non-Disclosure Agreement
and this Agreement embody the

 

11



--------------------------------------------------------------------------------

entire agreement and understanding between the parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
warranties, or undertakings, other than those set forth or referred to herein or
in the Non-Disclosure Agreement, with respect to the standby purchase
commitments with respect to the Company’s securities. Other than with respect to
matters set forth or referred to in the Non-Disclosure Agreement, this Agreement
supersedes all prior agreements and understandings between the parties with
respect to the subject matter of this Agreement.

Section 13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia (other than
its rules of conflict of laws to the extent the application of the laws of
another jurisdiction would be required thereby).

Section 14. Severability. If any provision of this Agreement or the application
thereof to any person or circumstances is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid, void or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to affect the
original intent of the parties.

Section 15. Extension or Modification of the Stock Offerings.

(a) Waiver. The Company may (a) waive irregularities in the manner of exercise
of the Rights, and (b) waive conditions relating to the method (but not the
timing) of the exercise of the Rights to the extent that such waiver does not
materially adversely affect the interests of the Standby Purchaser.

(b) Issuance of Units in the Committed Offering Prior to the Record Date. With
the consent of the Standby Purchaser, the Company may elect to issue all or a
portion of Units in the Committed Offering prior to the Record Date, provided
that (i) a stockholder vote is not required for such issuance and (ii) all
required regulatory approvals have been received. If the Company elects to issue
all or a portion of Units in the Committed Offering prior to the Record Date,
the Standby Purchaser agrees to waive the requirements set forth in Sections
2(a)(i), 2(a)(ii), 7(b)(i) and 7(b)(ii), and the parties agree to establish
reasonable procedures to effect such issuance.

Section 16. Miscellaneous.

(a) The Company shall not after the date of this Agreement enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Standby Purchaser in this Agreement.

(b) Notwithstanding any term to the contrary herein, no Person other than the
Company, the Standby Purchaser and, where specifically stated, the Agent, shall
be entitled to rely on and/or have the benefit of, as a third party beneficiary
or under any other theory, any of the representations, warranties, agreements,
covenants or other provisions of this Agreement.

(c) The headings in this Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning of this Agreement.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.

[Remainder of this page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

COMPANY FIRST CAPITAL BANCORP, INC. BY:  

/s/ John M. Presley

  Name: John M. Presley   Title: Managing Director & CEO STANDBY PURCHASER  

/s/ Kenneth R. Lehman

  Kenneth R. Lehman

 

13